Case 2:20-mj-16097-ARM Document 2 Filed 09/23/20 Page 1 of 1 PagelD: 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STATES

Ve MAG, NO.

20- 16099

ALDO CHAVEZ

+ &* + &€ &*

se ok ak
ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

In accordance with Fed. R. Crim. P. 43(b)(2) and Standing Order 2020-06, this Court finds:

Lx | That the Defendant (or the Juvenile) has consented to the use of video
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation
with counsel; and

That the proceeding(s) to be held today cannot be further delayed without serious harm
to the interests of justice, for the following specific reasons:

|. COVID pandemic, 2. Inability to conduct in- person hearing for indefinite period, and
3. Consent of defendant.

Accordingly, the proceeding(s) held on this date may be conducted by:
Video Teleconferencing
[ Teleconferencing, because video teleconferencing is not reasonably available for the
following reason:
[_] The Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

a Other:

Dae: 4/t4 70 Kv Nectee

Honorable nthony R. Mautone
United States Magistrate Judge
